                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00783-KLM

MICHAEL LEE GIGSTEAD,

       Plaintiff,

v.

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court1 on the Social Security Administrative Record

[#10],2 filed May 14, 2019, in support of Plaintiff’s Complaint [#1] seeking review of the

decision of the Commissioner of the Social Security Administration, (“Defendant” or

“Commissioner”) denying Plaintiff’s claim for disability insurance benefits pursuant to Title

II of the Social Security Act (the “Act”), 42 U.S.C. § 401 et seq. On June 13, 2019, Plaintiff

filed an Opening Brief [#16] (the “Brief”). Defendant filed a Response [#17] in opposition,

and Plaintiff filed a Reply [#18]. The Court has jurisdiction to review the Commissioner’s

final decision under 42 U.S.C. §§ 405(g) and 1383(c). The Court has reviewed the entire

case file and the applicable law and is sufficiently advised in the premises. For the reasons

set forth below, the decision of the Commissioner is REVERSED and REMANDED.

       1
         The parties consented to proceed before the undersigned for all proceedings pursuant
to 28 U.S.C. § 636(c) and D.C.COLO.LCivR 72.2. See [#13, #19].
       2
          “[#10]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.

                                             -1-
                                        I. Background

       Plaintiff alleges that he became disabled on December 23, 2015. Tr. 14.3 On April

13, 2016, Plaintiff filed an application for disability and disability insurance benefits pursuant

to Title II. Tr. 14. On May 16, 2018, an Administrative Law Judge (the “ALJ”) issued an

unfavorable decision. Tr. 25.

       The ALJ determined that Plaintiff met the insured status requirements of the Act

through December 31, 2021, and that Plaintiff had not engaged in substantial gainful

activity (“SGA”) from his alleged onset date of December 23, 2015. Tr. 16. The ALJ found

that Plaintiff suffers from four severe impairments: (1) degenerative disc disease of the

cervical spine; (2) status post fractured humerus of the right upper extremity; (3) right radial

neuropathy; and (4) migraine headaches. Tr. 17. However, the ALJ also found that these

impairments, individually or in combination, do not meet or medically equal “the severity of

one of the listed impairments in 20 C.F.R. § Pt. 404, Subpt. P, App. 1 (20 C.F.R.

404.1520(d), 404.1525 and 404.1526).” Tr. 18. The ALJ next concluded that Plaintiff has

the residual functional capacity (“RFC”) to perform light work with additional restrictions:

       . . . he can frequently push and pull and handle with the right dominant upper
       extremity; occasionally climb ladders, ropes and scaffolds and crawl;
       frequently climb stairs and ramps, balance, stoop, kneel and crouch;
       occasionally reach overhead bilaterally; have only occasional exposure to
       extreme cold; and cannot wear a hard hat.

Tr. 19. Based on the RFC and the testimony of an impartial vocational expert (“VE”), the

ALJ found that Plaintiff was unable to perform any past relevant work but could perform the

representative occupations of cashier II, routing clerk, and sales attendant. Tr. 23-24. She


       3
         The Court refers to the Transcript of the Administrative Proceedings, located at Docket
Nos. 10 through 10-16 by the sequential transcript numbers instead of the separate docket
numbers.

                                               -2-
therefore found Plaintiff not disabled at step five of the sequential evaluation. Tr. 24. The

ALJ’s decision has become the final decision of the Commissioner for purposes of judicial

review. 20 C.F.R. § 404.981.

                      II. Standard of Review and Applicable Law

       Pursuant to the Act:

       [T]he Social Security Administration is authorized to pay disability insurance
       benefits and Supplemental Security Income to persons who have a
       “disability.” A person qualifies as disabled, and thereby eligible for such
       benefits, “only if his physical or mental impairment or impairments are of such
       severity that he is not only unable to do his previous work but cannot,
       considering his age, education, and work experience, engage in any other
       kind of substantial gainful work which exists in the national economy.”

Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003) (quoting 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(B)). Under the applicable legal standard, a claimant is disabled if he or she

is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment . . . which has lasted or can be expected to last

for a continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(a); see also

Wall v. Astrue, 561 F.3d 1048, 1051 (10th Cir. 2009) (quoting 20 C.F.R. § 416.905(a)). The

existence of a qualifying disabling impairment must be demonstrated by “medically

acceptable clinical and laboratory diagnostic” findings.         42 U.S.C. §§ 423(d)(3),

423(d)(5)(A).

       “When a claimant has one or more severe impairments the Social Security [Act]

requires the [Commissioner] to consider the combined effects of the impairments in making

a disability determination.” Campbell v. Bowen, 822 F.2d 1518, 1521 (10th Cir. 1987)

(citing 42 U.S.C. § 423(d)(2)(C)). However, the mere existence of a severe impairment or

combination of impairments does not require a finding that an individual is disabled within


                                             -3-
the meaning of the Act. To be disabling, the claimant’s condition must be so functionally

limiting as to preclude any substantial gainful activity for at least twelve consecutive

months. See Kelley v. Chater, 62 F.3d 335, 338 (10th Cir. 1995).

       The Court reviews a final decision by the Commissioner by examining the

administrative record and determining “whether the [ALJ’s] factual findings are supported

by substantial evidence in the record and whether the correct legal standards were

applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010). However, the Court

“may neither reweigh the evidence nor substitute [its] judgment for that of the agency.”

Harper v. Colvin, 528 F. App’x 887, 890 (10th Cir. 2013) (quoting Barnett v. Apfel, 231 F.3d

687, 689 (10th Cir. 2000)). In other words, the Court does not reexamine the issues de

novo. Sisco v. U.S. Dep’t of Health & Human Servs., 10 F. 3d 739, 741 (10th Cir. 1993).

Thus, even when some evidence could support contrary findings, the Court “may not

displace the agency’s choice between two fairly conflicting views,” even if the Court may

have “made a different choice had the matter been before it de novo.” Oldham v. Astrue,

509 F.3d 1254, 1257-58 (10th Cir. 2007).

A.     Legal Standard

       The Social Security Administration uses a five-step framework to determine whether

a claimant meets the necessary conditions to receive Social Security benefits. See 20

C.F.R. §§ 404.1520, 416.920. The claimant bears the burden of proof at steps one through

four, and if the claimant fails at any of these steps, consideration of any subsequent step

or steps is unnecessary. Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988) (“If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.”). The Commissioner bears the


                                            -4-
burden of proof at step five. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

       Step one requires the ALJ to determine whether a claimant is “presently engaged

in substantial gainful activity.” Wall, 561 F.3d at 1052 (quoting Allen v. Barnhart, 357 F.3d

1140, 1142 (10th Cir. 2004)). If not, the ALJ considers at step two whether a claimant has

“a medically severe impairment or impairments.” Id. “An impairment is severe under the

applicable regulations if it significantly limits a claimant’s physical or mental ability to

perform basic work activities.” Id. 1052 (citing 20 C.F.R. § 404.1521). Next, at step three,

the ALJ considers whether a claimant’s medically severe impairments are equivalent to a

condition “listed in the appendix of the relevant disability regulation,” i.e., the “Listings.”

Wall, 561 F.3d at 1052 (quoting Allen, 357 F.3d at 1142). “If a claimant’s impairments are

not equivalent to a listed impairment, the ALJ must consider, at step four, whether a

claimant’s impairments prevent [him or her] from performing [his or her] past relevant work.”

Wall, 561 F.3d at 1052 (citing Allen, 357 F.3d at 1142). “Even if a claimant is so impaired,

the agency considers, at step five, whether [he or she] possesses the sufficient [RFC] to

perform other work in the national economy.” Id.

B.     Substantial Evidence

       An ALJ must consider all evidence and explain why he or she finds a claimant not

disabled. Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996). However, the ALJ need

not specifically “reference everything in the administrative record.” Wilson, 602 F.3d at

1148. “Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. at 1140 (internal quotation marks omitted). “It

requires more than a scintilla, but less than a preponderance.” Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007). A decision by the ALJ is not based on substantial evidence


                                              -5-
“if it is overwhelmed by other evidence in the record . . . .” Grogan v. Barnhart, 399 F.3d

1257, 1261-62 (10th Cir. 2005). In other words, the Court’s determination of whether the

ALJ has supported his or her ruling with substantial evidence “must be based upon the

record taken as a whole.” Washington v. Shalala, 37 F.3d 1437, 1439 (10th Cir. 1994).

Further, evidence is not substantial if it “constitutes mere conclusion.” Musgrave v.

Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). In addition, “if the ALJ failed to apply the

correct legal test, there is a ground for reversal apart from a lack of substantial evidence.”

Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

                                        III. Analysis

       Plaintiff asserts that the ALJ erred in two primary ways. First, Plaintiff argues that

“[t]he Commissioner erred in ignoring the Veteran Administration’s [(“VA”)] Rating Decision,

Comp & Pen Exam and underlying medical records and opinion in relation to Plaintiff’s

mental health issues, when performing the Commissioner’s Step 2 analysis.” Brief [#16]

at 6. Second, Plaintiff argues that “the Commissioner erred in failing to properly weigh the

VA Rating Decision, Comp & Pen exam and underlying medical records and opinion in

relation to Plaintiff’s painful cervical condition, headaches and migraines, and right arm

condition by relying upon insubstantial evidence and vague criteria.” Id.

       The ALJ summarized the VA Rating as follows:

       On March 28, 2017, a letter from the Department of Veteran Affairs indicated
       that the claimant had a service-connected disability rating of 90%, but is
       totally and permanently disabled. On March 29, 2017, a letter indicated that
       he had a 10% service-connected disability rating due to limitation of pronation
       and supination of this right arm, a 50% service-connected disability rating
       due to migraine headaches with cervical spine degenerative joint disease and
       degenerative disc disease, a 30% service-connected disability rating due to
       anxiety disorder, mood disorder, and pain disorder. An October 5, 2017
       report also indicated similar service-connected disability ratings.


                                             -6-
Tr. 22 (internal citations omitted).

       The Court notes at the outset that the regulations in this area of the law have been

significantly altered for all claims filed on or after March 27, 2017. See Gonzales v. Saul,

No. 19-93 SCY, 2020 WL 364843, at *5 (D.N.M. Jan. 22, 2020). Because Plaintiff filed his

claim on April 13, 2016, the Court utilizes the prior versions of the relevant regulations and

relies on cases interpreting the prior versions of those regulations. Pursuant to 20 C.F.R.

§ 404.1504 (effective prior to March 27, 2017):

       A decision by any nongovernmental agency or any other governmental
       agency about whether you are disabled or blind is based on its rules and is
       not our decision about whether you are disabled or blind. We must make a
       disability or blindness determination based on social security law. Therefore,
       a determination made by another agency that you are disabled or blind is not
       binding on us.

Pursuant to 20 C.F.R. § 404.1512(b)(1)(v) (effective prior to March 27, 2017):

       Evidence is anything you or anyone else submits to us or that we obtain that
       relates to your claim. Evidence includes, but is not limited to: . . . Decisions
       by any governmental or nongovernmental agency about whether or not you
       are disabled or blind (see § 416.904) . . . .

20 C.F.R. § 404.1512(b)(1)(v) (effective prior to March 27, 2017). Finally, Social Security

Ruling (“SSR”) 06-03P, 2006 WL 2329939, at *6 (Aug. 9, 2006), provided:

       [W]e are required to evaluate all the evidence in the case record that may
       have a bearing on our determination or decision of disability, including
       decisions by other governmental and nongovernmental agencies (20 CFR
       404.1512(b)(5) and 416.912(b)(5)). Therefore, evidence of a disability
       decision by another governmental or nongovernmental agency cannot be
       ignored and must be considered.

A.     Mental Limitations

       Plaintiff argues that the ALJ erred by failing to evaluate the October 2016 opinion

of VA psychologist Katherine Daum (“Daum”) and related VA mental health records and

by failing to account for the mental limitations noted in Dr. Daum’s opinion in the formulation

                                              -7-
of the RFC. Brief [#16] at 25-27. In relevant part, Dr. Daum stated:

       In my opinion, due to his psychiatric diagnosis, Veteran retains cognitive,
       emotional, and behavioral capacity to engage in simple tasks in a loosely
       supervised environment. Veteran could function in an environment that does
       not require him to be public-facing or work under time pressure. He could do
       something independently, or with minimal and loose supervision. Veteran
       would have significant challenges in a role that would require customer
       interaction or multitasking. He would need to minimize most external
       demands from the environment in order to minimize distraction.

Tr. 667.

       Defendant concedes that the ALJ’s failure to address this opinion was error but

asserts that it was not reversible error because Plaintiff has not shown that he was harmed

by the error. Response [#17] at 16. Defendant argues that “Plaintiff was not harmed

because he could still perform a significant number of jobs even with the additional

limitations identified by VA psychologist Daum.” Id. Implicitly, Defendant appears to

concede that, when including Dr. Daum’s additional mental limitations, Plaintiff could not

perform the requirements of cashier II or sales attendant but that Plaintiff could still perform

the requirements of routing clerk, which has approximately 150,000 jobs nationally.

Response [#17] at 17-18; Tr. 24.

       Defendant asserts that the parameters opined by Dr. Daum are consistent with

unskilled work. Response [#17] at 17. By definition, “[u]nskilled work is work which needs

little or no judgment to do simple duties that can be learned on the job in a short period of

time.” 20 C.F.R. § 404.1568(a). The mental demands of unskilled work are defined as

follows:

       The basic mental demands of competitive, remunerative, unskilled work
       include the abilities (on a sustained basis) to: understand, carry out, and
       remember simple instructions; make judgments that are commensurate with
       the functions of unskilled work, i.e., simple work-related decisions; respond
       appropriately to supervision, coworkers and work situations; and deal with

                                              -8-
       changes in a routine work setting.

SSA POMS DI 25020.010(B)(3)(a), 2001 WL 1933437.

       Without more, the Court cannot unequivocally say that, had the ALJ included Dr.

Daum’s mental limitations in Plaintiff’s RFC, Plaintiff could still perform the requirements

of a routing clerk. See, e.g., Harrold v. Berryhill, 714 F. App’x 861, 869-70 (10th Cir. 2017)

(holding that an ALJ’s failure to properly consider medical source opinions was not

harmless where, “if credited by the ALJ on remand,” they “could alter the ALJ’s RFC

determination and potentially change the outcome”). As the most glaring example, Dr.

Daum opined that Plaintiff could not work under time pressure. Tr. 667. It is not clear from

either the ALJ’s decision or from the legal authority provided by Defendant that the

particular job of routing clerk does not involve working under time pressure. Accordingly,

the Court cannot find that the ALJ’s conceded error in failing to address Dr. Daum’s opinion

was harmless, and remand for further consideration is appropriate on this basis.4

B.     Physical Limitations

       Plaintiff next argues that “the Commissioner erred in failing to properly weigh the VA

Rating Decision, Comp & Pen exam and underlying medical records and opinion in relation

to Plaintiff’s painful cervical condition, headaches and migraines, and right arm condition

by relying upon insubstantial evidence and vague criteria.” Id. In relevant part, the ALJ

here stated:

       The undersigned notes that the standards used by the Department of

       4
           The Court does not offer further instruction to the ALJ beyond directing that Dr. Daum’s
opinion be properly considered. This may include revisiting some or all of steps two, three, four,
or five, including the other opinion evidence, as deemed appropriate by the ALJ. The Court offers
no opinion on whether proper consideration of Dr. Daum’s opinion should alter the ALJ’s decision
at any step of her analysis or change the ALJ’s ultimate determination that Plaintiff was not disabled
during the period at issue.

                                                 -9-
       Veterans Affairs in determining disability are completely different than those
       used by the Social Security Administration; therefore, the undersigned is not
       bound by the findings set forth in the claimant’s Rating Decision.
       Furthermore, the undersigned notes that an opinion on whether an individual
       is disabled goes to an issue reserved to the Commissioner and therefore
       cannot be given special significance; however, such opinions should still be
       considered in the assessment of the claimant’s residual functional capacity.
       With this in mind, the undersigned has fully considered the findings contained
       within the Rating Decision, including the determination of the claimant’s 90%
       disability rating. However, the undersigned gives little weight to such
       determination due to its inconsistency with the objective medical evidence
       and the other opinion evidence of record, which rely on standards used by
       Social Security. In addition, although the claimant complained of disabling
       back pain and right arm pain, he had mostly normal physical exams
       throughout the relevant period, and received significant relief from trigger
       point injections. Thus, the undersigned gives little weight to the Department
       of Veteran Affairs ratings.

Tr. 22-23 (internal citations omitted).

       Although it is true that an ALJ is not required to give controlling weight to the

disability ratings by the VA, she must determine the proper weight to give such findings by

applying the factors in 20 C.F.R. § 404.1527. See 20 C.F.R. § 404.1527(d)(1) (“We are

responsible for making the determination or decision about whether you meet the statutory

definition of disability . . . . A statement by a medical source that you are ‘disabled’ or

‘unable to work’ does not mean that we will determine that you are disabled.”). The leading

published case in this area of the law is Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir.

2005), where the Tenth Circuit Court of Appeals noted that the ALJ did not “engage [the

claimant’s] argument that, on the basis of the same medical evidence, the Veterans’

Administration had found him to be significantly disabled from a slipped vertebra . . . .” The

Tenth Circuit held that “it was reversible error for the ALJ to have failed to recognize that

the VA had found [the claimant] to be seriously disabled.” Id. at 1262. In short, “the

disability determinations of other agencies [are] evidence to be considered by the Social


                                            -10-
Security Administration.” Id. at 1263.

       Unlike in Grogan, the ALJ here discussed the VA rating but found it of “little

probative value because of the differing standards that apply to VA disability

determinations.” See Green v. Commissioner, SSA, 734 F. App’x 600, 603 (10th Cir.

2018). Thus, “[t]he question is whether the ALJ provided sufficient consideration to the

VA’s determination.” Id. Although “an ALJ is not required to discuss every piece of

evidence,” she “must discuss the uncontroverted evidence [s]he chooses not to rely upon,

as well as significantly probative evidence [s]he rejects.” Id. (quoting Mays v. Colvin, 739

F.3d 569, 576 (10th Cir. 2014) (internal quotation marks omitted)). “This duty seems

particularly significant where another agency has relied on significant, probative evidence

as the basis for its disability determination . . . .” Id. (citing Grogan, 399 F.3d at 1262

(“Although another agency’s determination of disability is not binding on the Social Security

Administration . . . it is evidence that the ALJ must consider and explain why [s]he did not

find it persuasive.”).

       Throughout her analysis, the ALJ relies almost exclusively on eight pages from five

medical records to support her decision to give little weight to four of the medical opinions

and to the VA Rating. Tr. 21-23 (repeatedly citing Tr. 488, 611, 645-48, 770, 803). Plaintiff

argues, in short, that the three records characterized by the ALJ as showing “mostly normal

physical exams” are “unfathomably vague in their application, such that they can provide

no signpost or direction as to what the ALJ was thinking in rejecting the VA rating, Comp

& Pen exam, the opinions of Dr. Shih, or, frankly, the opinion of treating doctor, Kris

Johnson, MD.” Brief [#16] at 29 (referring to Tr. 488, 645-48, 803). Plaintiff further argues

that the two records characterized by the ALJ as showing “significant relief from trigger


                                            -11-
point injections” are “undermined by the records themselves, which show either no result

or temporary or partial relief,” and in addition “do not refute the VA findings and

conclusions.” Brief [#16] at 29-30 (referring to Tr. 611, 770).

       The Court agrees that, without more, following the ALJ’s reasoning as to these

records is not entirely clear, and thus determining whether substantial evidence underlies

the ALJ’s reasoning in giving the VA Rating “little weight,” is not possible. The ALJ states

that Plaintiff “has mostly normal physical exams throughout the relevant period . . . .” Tr.

23 (citing Tr. 488, 645-48, 803). However, the October 12, 2017 emergency room

examination results relied on by the ALJ appear to be of a very general nature. Tr. 803.

Plaintiff went to the emergency room due to back pain, Tr. 801, and the results on the page

of the medical record cited by the ALJ appear to be a high-level check on that issue only,

aside from Plaintiff’s vital signs. Tr. 803. Regarding the January 26, 2016 physical

examination, there does not appear to be any medical opinion that the physical examination

was “mostly normal,” there is no comparative data to what is “normal,” and there is no

indication what the ALJ’s statement of “mostly normal” means or whether that variation

from “normal” should have had an impact on the ALJ’s decision. Tr. 488. In fact, this

record only indicates normalness in connection with (1) breathing, (2) neck curvature, and

(3) muscle tone and bulk. Tr. 488. There is no indication whether other findings, such as

neck palpation, range of movement, and maneuvers, are “normal,” “mostly normal,” or

otherwise. Tr. 488. Thus, the Court finds that a clearer explanation of the ALJ’s reasoning

is required.

       The two pieces of evidence on which the ALJ relied in connection with trigger point

injections include more clear-cut statements. See Tr. 611 (stating that “[p]rior [trigger point


                                             -12-
injections] worked well after they took effect and lasted . . . approx[.] 3 months”), 770 (“He

states that over all of the injection[s] he has undergone in the past, these seem to give him

the best overall benefit, however, they do not last for 3 months - usually lasting 2 months.”).

Plaintiff concedes that “[i]t is hard to deny that there is some relief,” but, after thoroughly

canvassing the evidence, he concludes that the injections do “not seem to be effective

except only occasionally, partially and temporarily.” Brief [#16] at 29. He asserts that “the

more important question is whether the temporary relief actually serves to refute the

findings of the VA Comp & Pen exam and the fact that he still suffers headaches every day

(presumably of lesser intensity after injections) and still 3-4 debilitating migraines every

month.” Id. Having reviewed this evidence, see, e.g., Tr. 584, 594, 611, 809, the Court

finds that a clearer explanation of the ALJ’s reasoning here in connection with the VA

disability rating is also required.

       “Although the ALJ was not bound by the VA’s conclusion that [the claimant’s]

combined symptoms were disabling, [s]he was required to give the VA’s determination, and

the evidence underlying it, more than a cursory treatment and a perfunctory dismissal.”

Green, 734 F. App’x at 605. The Court finds that, on remand, the ALJ should provide a

more complete discussion regarding the evidence underlying the VA’s determination and

how the evidence she relies on in making her decision supports or refutes the VA’s rating

regarding Plaintiff’s asserted disability status.5

                                         IV. Conclusion

       For the foregoing reasons,


       5
          Again, the Court offers no opinion regarding the correctness of the ALJ’s ultimate decision
regarding whether Plaintiff is disabled. The Court merely states that a more thorough explanation
here is required.

                                                -13-
       IT IS HEREBY ORDERED that the decision of the Commissioner that Plaintiff is not

disabled is REVERSED and REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)

for further proceedings consistent with this Order.6

       IT IS FURTHER ORDERED that Plaintiff is AWARDED his costs, to be taxed by the

Clerk of the Court pursuant to Fed. R. Civ. P. 54(d)(1), D.C.COLO.LCivR 54.1, and 28

U.S.C. § 2412(a)(1). See Knuutila v. Colvin, 127 F. Supp. 3d 1146, 1153 (D. Colo. 2015).

       IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment in favor of

Plaintiff and close this case.



       Dated: March 16, 2020




       6
           The Court finds that this case does not present a proper occasion on which to exercise
its discretion and direct the award of benefits. See Nielson v. Sullivan, 992 F.2d 1118, 1122 (10th
Cir. 1993). By reversing the ALJ’s decision, the Court does not find or imply that Plaintiff is or
should be found disabled. See, e.g., Knuutila v. Colvin, 127 F. Supp. 3d 1146, 1152 n.5 (D. Colo.
2015).

                                               -14-
